Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 1 of 19 PageID #: 5




 STATE OF INDIANA                  ) IN THE CLARK COUNTY SUPERIOR/CIRCUIT COURT
                                   ) SS:
 COUNTY OF CLARK                   )       CAUSE NO.:

 DAVID ARNDT AND          )
 ANGELA ARNDT             )
                          )
          Plaintiffs      )
                          )
                          )
 CLARKSVILLE ROOSTERS LLC )
                          )
          Defendant       )

                            COMPLAINT FOR DAMAGES
                           AND REQUEST FOR JURY TRIAL
        Come now the Plaintiffs David Arndt and Angela Arndt, by Counsel Rodney Alan

 Tucker, of the LAW OFFICES OF RODNEY TUCKER, and for their causes of action

 against the above-named Defendant allege and state as follows:

                                      CAUSE OF ACTION
                                         (Negligence)
                                               I

        1.      That on or about April 10, 2020 Plaintiffs were invitees on the premises of

 Defendants restaurant located in Clarksville, Clark County, Indiana, when Plaintiff David

 Arndt fell striking his head and suffering severe injuries due to the negligence of Defendant,

 through its employees and management in failing to properly clean the walking surfaces

 where they knew that invitees into their restaurant would be walking.

        2.      That Defendant was negligent in failing to maintain its premises and failing to

 have in place systems for checking the floor for unsafe conditions and/or providing adequate

 warning of the unsafe condition which existed at the time of Plaintiff s fall.

        3.      That this Court has jurisdiction over this matter on the basis that all acts

 described herein occurred in Clark County, Indiana.

                                                  1

                                                                                    EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 2 of 19 PageID #: 6




        4.      That Venue is proper because all events herein occurred in Clark

 County.

         5.      That on or around April 10, 2020 Defendants, through their agents and

 employees, had a duty to provide reasonably safe walking areas or if that was not possible, to

 adequately warn individuals such as the Plaintiffs of the dangers of attempting to walk through

 their restaurant.

         6.      As a result of the negligent actions of Defendant, Plaintiff David Arndt was

 severely injured resulting in pain and suffering, the need for medical care with incurred medical

 expenses, as well as suffering a loss of enjoyment of life, economic and non-economic

 damages.


                                     CAUSE OF ACTION
                                     (Loss of Consortium)

                                                II
         7.      That on or about April 10, 2020 Plaintiff Angela Arndt was the spouse of

 Plaintiff David Arndt.

         8.      As a direct and proximate result of the negligence of Defendant in failing to

 properly and safely maintain the walking areas in their premises resulting in injury to Plaintiff

 David Arndt, Plaintiff Angela Arndt suffered a loss of consortium and companionship of her

 spouse David Arndt.

                                    CAUSE OF ACTION
                          (Negligent Infliction of Emotional Distress)

                                                III

         9.      That on or about April 10, 2020 Plaintiff Angela Arndt was the spouse of

 Plaintiff David Arndt and was present



                                                  2

                                                                                     EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 3 of 19 PageID #: 7




 violent fall which she witnessed.

        10.     As a result of the negligent actions of Defendant, Plaintiff Angela Arndt heard

 and saw her husband fall, was in the immediate area and separately suffered severe emotional

 injury and distress in witnessing her husband being injured.

        WHEREFORE, the Plaintiffs request an award of damages against the defendant

 sufficient to fully compensate them for the pain and suffering resulting from the injuries

 and damages which occurred as well as for the economic and non-economic damages

 resulting from the Defendants negligence.

                                               Respectfully submitted,
                                               LAW OFFICES OF RODNEY TUCKEDR


                                                                       _____________
                                               Rodney A. Tucker, # 20708-49
                                               Attorney for Plaintiff
                                               10142 Brooks School Road, Suite 215
                                               Fishers, IN 46037
                                               (317) 753-6773




         Plaintiffs, by Counsel, Rodney Alan Tucker, herein demand trial by jury.


                                                                       _____________
                                               Rodney A. Tucker, # 20708-49
                                               Attorney for Plaintiff
                                               10142 Brooks School Road, Suite 215
                                               Fishers, IN 46037




                                                   3

                                                                                    EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20
                           10C02-2008-CT-0001 12       Page 4 of 19 PageID   #: 8
                                                                         Filed: 8/12/2020 1:46 PM
                                                                                                                           Clerk
                                                    Clark Circuit Court 2                                  Clark County, Indiana




 STATE OF INDIANA                        )      IN THE CLARK COUNTY SUPERIOR/CIRCUIT                  COURT
                                         )   SS:
 COUNTY OF CLARK                         )               CAUSE NO.:

 DAVID ARNDT AND                                )

 ANGELA ARNDT                                   )

                                                )

                 Plaintiffs                     )

                                                )

                                                )

 CLARKSVILLE ROOSTERS LLC                       )

                                                )

                 Defendant                      )



                                APPEARANCE FOR PLAINTIFFS

         Comes now Rodney A. Tucker and                appears for and on behalf of the Plaintiff herein


 1.      Initiating party:         DAVID ARNDT AND ANGELA ARNDT

 2./3.   Attorney for Plaintiffs   is:



                                     Rodney A. Tucker, # 20708-49
                                     LAW OFFICES OF RODNEY A. TUCKER
                                     10142 Brooks School Road
                                     Suite 2 1 5
                                     Fishers, IN 46037
                                     Tel. 3 17-762-9006


 4.      Case type:                Civil Tort


 5.      Appearing counsel will     NOT accept service by facsimile.

 6.      The case does   NOT involve domestic relations.

 7.      There are no related cases,         this plaintiff is   aware   0f.



                                                         Respectfully submitted,




                                                           /s/ Rodneu Tucker
                                                         Rodney     A Tucker, #20708—49
                                                         Attorney for Plaintiffs




                                                                                              EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 5 of 19 PageID   #:9/4/2020
                                                                         Filed: 9       10:28 AM
                                                                                                                   Clerk
                                                                                                   Clark County, Indiana




                  IN THE CLARK COUNTY CIRCUIT COURT 2
                                INDIANA
                                        )
 DAVID ARNDT and ANGELA ARNDT           )
                                        ) CAUSE NO. 10C02-2008-CT-000112
      PLAINTIFFS,                       ) Electronically Filed
                                        )
 VS.                                    )
                                        )
 CLARKSVILLE ROOSTERS LLC               )
                                        )
      DEFENDANT                         )

                                             ANSWER

        Comes the Defendant, Clarksville Roosters, LLC, by counsel, and for its Answer to the

 Plaintiffs’ Complaint, hereby states as follows:

                                       CAUSE OF ACTION
                                         (NELIGENCE)
                                              I

        1.      This Defendant denies the allegations in paragraph 1 of the Plaintiffs’ Complaint.

        2.      This Defendant denies the allegations in paragraph 2 of the Plaintiffs’ Complaint.

        3.      This Defendant lacks information or knowledge sufficient to determine the truth or

 falsity of the allegations in paragraph 3 of the Plaintiffs’ Complaint and, therefore, denies same.

        4.      This Defendant lacks information or knowledge sufficient to determine the truth or

 falsity of the allegations in paragraph 4 of the Plaintiffs’ Complaint and, therefore, denies same.

        5.      In response to paragraph 5 of the Plaintiffs’ Complaint, this Defendant states that it

 complied with all legal duties, and to the extent paragraph 5 of the Plaintiffs’ Complaint states

 otherwise or misstates this Defendant’s duties, the allegations contained within paragraph 5 of the

 Plaintiffs’ Complaint are denied. This Defendant denies any additional allegations in paragraph 5

 of the Plaintiffs’ Complaint.

        6.      This Defendant denies the allegations in paragraph 6 of the Plaintiffs’ Complaint.




                                                                                     EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 6 of 19 PageID #: 10




                                       CAUSE OF ACTION
                                    (LOSS OF CONSORTIUM)
                                              II

        7.      This Defendant lacks information or knowledge sufficient to determine the truth or

 falsity of the allegations in paragraph 7 of the Plaintiffs’ Complaint and, therefore, denies same.

        8.      This Defendant denies the allegations in paragraph 8 of the Plaintiffs’ Complaint.

                               CAUSE OF ACTION
                 (NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)
                                      III

        9.      This Defendant denies the allegations in paragraph 9 of the Plaintiffs’ Complaint.

        10.     This Defendant denies the allegations in paragraph 10 of the Plaintiffs’ Complaint.

        11.     Each and every allegation contained in the Plaintiffs’ Complaint that is not

 specifically admitted herein is hereby expressly denied.

                                          FIRST DEFENSE

        As an affirmative defense, this Defendant specifically pleads that the Plaintiffs’ Complaint

 fails to state a claim against it for which relief may be granted.

                                        SECOND DEFENSE

        As an affirmative defense, this Defendant specifically pleads that the Plaintiffs’ Complaint

 fails to name and join in this action all real parties in interest and/or all indispensable necessary

 and proper parties.

                                         THIRD DEFENSE

         As an affirmative defense, this Defendant specifically pleads that the damages alleged in

 Plaintiffs’ Complaint, if any, were the direct and proximate result of the sole and/or comparative

 negligence of one or more of the Plaintiffs and/or persons or entities not presently parties to this

 lawsuit.



                                                   2

                                                                                     EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 7 of 19 PageID #: 11




                                         FOURTH DEFENSE

         The fault of one or more of the Plaintiffs may be greater than 50% of the fault of those

 against whom fault can be assessed, and the Plaintiffs may, therefore, be barred from recovery.

                                          FIFTH DEFENSE

         As an affirmative defense, this Defendant specifically pleads that the damages alleged in

 Plaintiffs’ Complaint, if any, were avoidable consequences, since Plaintiffs failed to mitigate or

 reduce their alleged damages, if any.

                                          SIXTH DEFENSE

         As an affirmative defense, this Defendant specifically pleads that one or more of the

 Plaintiffs may have waived their right to assert a claim against it and are, therefore, estopped to do

 so in this lawsuit.

                                         SEVENTH DEFENSE

         The Plaintiff’s Complaint may be barred due to insufficiency of service of process and lack

 of personal jurisdiction.

                                         EIGHTH DEFENSE

         As an affirmative defense, this Defendant specifically pleads that the injuries and damages

 alleged in Plaintiffs’ Complaint, if any, were the direct and proximate result of superseding and/or

 intervening causes over which this Defendant had no responsibility or control.

                                          NINTH DEFENSE

         As an affirmative defense, this Defendant state that, if the Plaintiff’s fall was caused by

 any dangerous condition on the premises described in the Plaintiffs’ Complaint, which is

 specifically denied, then that condition was open and obvious to one or more of the Plaintiffs.




                                                   3

                                                                                      EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 8 of 19 PageID #: 12




                                        TENTH DEFENSE

         As an affirmative defense, this Defendant state that the Plaintiffs’ claims are barred, in

 whole or in part, by the doctrine of assumption of the risk.

                                     ELEVENTH DEFENSE

         As an affirmative defense, this Defendant states that if any dangerous condition was present

 on the premises described in the Plaintiffs’ Complaint, which is specifically denied, then said

 condition was not discovered by this Defendant, despite its exercise of all reasonable care to

 discover same, and/or this Defendant gave warning adequate to enable the Plaintiffs to avoid harm

 and/or otherwise protect themselves from harm.

                                      TWELFTH DEFENSE

         One or more of the Plaintiffs may lacks standing to assert one or more of the claims alleged

 in the Plaintiffs’ Complaint.

                                    THIRTEENTH DEFENSE

         This Defendant states that, if discovery reveals the damages of which the Plaintiffs

 complain were caused in any way by an underlying condition or disease process in either Plaintiff

 and not by any action or failure to act on the part of this Defendant, then this Defendant is not

 liable to Plaintiffs.

                                    FOURTEENTH DEFENSE

         At all times relevant to this action, the part of the premises which forms the basis of the

 Plaintiffs’ Complaint conformed to the applicable laws, statutes, ordinances, codes, regulations,

 and industry standards.




                                                  4

                                                                                    EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 9 of 19 PageID #: 13




                                      FIFTEENTH DEFENSE

        This Defendant is entitled to a credit or set-off to the extent that collateral source benefits

 have been paid to or on behalf of either Plaintiff.

                                      SIXTEENTH DEFENSE

        This Defendant relies upon the “write-down” or “write-off” doctrine as expressed in

 Stanley v. Walker, 906 N.E. 2d 852 (Ind. 2009) and states that there may be issues concerning the

 reasonableness and necessity of certain alleged healthcare treatment and costs.

                                    SEVENTEENTH DEFENSE

        This Defendant reserves all defenses available under TR 8 and 12 as if set forth fully herein.

                                    EIGHTEENTH DEFENSE

        This Defendant reserves the right to amend this Answer or to assert any additional defenses

 that become known and available to it.

        WHEREFORE, the Defendant prays the Court as follows:

        1.      That Plaintiffs’ Complaint filed against it in this action be dismissed with prejudice

 and stricken from the docket;

        2.      That this Defendant be awarded its costs herein expended, including reasonable

 attorneys’ fees (if applicable);

        3.      For a trial of this cause by jury; and,

        4.      For any and all other just and proper relief to which Defendant may appear entitled.




                                                   5

                                                                                      EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 10 of 19 PageID #: 14




                                                                     Respectfully submitted,

                                                                     WALTERS RICHARDSON, PLLC


                                                                     /s/Douglas P. Dawson
                                                                     Douglas P. Dawson (Bar #: 29645-22)
                                                                     920 Lily Creek Road, Suite 102
                                                                     Louisville, Kentucky 40243
                                                                     Telephone:     (502) 785-9090
                                                                     Facsimile:     (502) 742-0326
                                                                     Email:         Doug@WaltersRichardson.com
                                                                     COUNSEL FOR DEFENDANT,
                                                                     CLARKSVILLE ROOSTERS, LLC


                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on this the 4th day of

  September, 2020 via the Indiana E-Filing System:

   Rodney A. Tucker
   Law Offices of Rodney Tucker
   10142 Brooks School Road, Suite 215
   Fishers, IN 46037
   Counsel for Plaintiff


                                                                     /s/Douglas P. Dawson
                                                                     COUNSEL FOR DEFENDANT,
                                                                     CLARKSVILLE ROOSTERS, LLC




  7383.006789C:\NRPortbl\Golden_and_Walters\BEVERLY\1311976_1.docx




                                                                        6

                                                                                                     EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 11 of 19 PageID   #:9/4/2020
                                                                          Filed: 15 10:28 AM
                                                                                                               Clerk
                                                                                               Clark County, Indiana




                   IN THE CLARK COUNTY CIRCUIT COURT 2
                                 INDIANA
                                         )
  DAVID ARNDT and ANGELA ARNDT           )
                                         ) CAUSE NO. 10C02-2008-CT-000112
       PLAINTIFFS,                       ) Electronically Filed
                                         )
  VS.                                    )
                                         )
  CLARKSVILLE ROOSTERS LLC               )
                                         )
       DEFENDANT                         )

                E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


  This Appearance Form must be filed on behalf of every party in a civil case.

     1. The party on whose behalf this form is being filed is:

        Initiating ___          Responding _X__        Intervening ____ ; and

        the undersigned attorney and all attorneys listed on this form now appear in this case for
        the following parties:

        Name of party:         CLARKSVILLE ROOSTERS, LLC

        Address of Party:      1601 Greentree Blvd.
                               Clarksville, IN 47129

     2. Attorney information for service as required by Trial Rule 5(B)(2)

          Name:        Douglas P. Dawson            Atty Number: 29645-22
          Address:     920 Lily Creek Road, Suite 102
                       Louisville, Kentucky 40243
          Phone:       (502) 785-9090
          FAX:         (502) 742-0326
          Email Address: doug@waltersrichardson.com

        IMPORTANT: Each attorney specified on this appearance:
        (a)  certifies that the contact information listed for him/her on the Indiana Supreme
             Court Roll of Attorneys is current and accurate as of the date of this Appearance;
        (b)  acknowledges that all orders, opinions, and notices from the court in this
             matter that are served under Trial Rule 86(G) will be sent to the attorney at
             the email address(es) specified by the attorney on the Roll of Attorneys
             regardless of the contact information listed above for the attorney; and
        (c)  understands that he/she is solely responsible for keeping his/her Roll of Attorneys



                                                                                  EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 12 of 19 PageID #: 16




                  contact information current and accurate, see Ind. Admis. Disc. R. 2(A).

        Attorneys can review and update their Roll of Attorneys contact information on the Courts
        Portal at http://portal.courts.in.gov.

     3. This is a CT case type as defined in administrative Rule 8(B)(3).

     4. This case involves child support issues. Yes ____ No _X_ (If yes, supply social security
        numbers for all family members on a separately attached document filed as confidential
        information on light green paper. Use Form TCM-TR3.1-4.)

     5. This case involves a protection from abuse order, a workplace violence restraining order,
        or a no – contact order. Yes ____ No _X_ (If Yes, the initiating party must provide an
        address for the purpose of legal service but that address should not be one that exposes the
        whereabouts of a petitioner.) The party shall use the following address for purposes of
        legal service:
        ________         Attorney’s address
        ________         The Attorney General Confidentiality program address
                         (contact the Attorney General at 1-800-321-1907 or e-mail address is
                         confidential@atg.in.gov).
        ________         Another address (provide) __________________________________

     6. This case involves a petition for involuntary commitment. Yes ____ No _X_ If Yes above,
        provide the following regarding the individual subject to the petition for involuntary
        commitment: ____

     7. There are related cases: Yes ____ No _X_ (If yes, list on continuation page.)

     8. Additional information required by local rule: _N/A_

     9. There are other party members: Yes ____ No _X_ (If yes, list on continuation page.)

     10. This form has been served on all other parties and Certificate of Service is attached:
         Yes _X_ No ___

                                               Respectfully submitted,

                                               /s/Douglas P. Dawson
                                               Douglas P. Dawson (Bar #: 29645-22)
                                               WALTERS RICHARDSON, PLLC
                                               920 Lily Creek Road, Suite 102
                                               Louisville, Kentucky 40243
                                               Telephone:     (502) 785-9090
                                               Email:         Doug@WaltersRichardson.com
                                               COUNSEL FOR DEFENDANT,
                                               CLARKSVILLE ROOSTERS, LLC

                                                  2

                                                                                     EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 13 of 19 PageID #: 17




                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on this the 4th day of

  September, 2020 via the Indiana E-Filing System:

   Rodney A. Tucker
   Law Offices of Rodney Tucker
   10142 Brooks School Road, Suite 215
   Fishers, IN 46037
   Counsel for Plaintiff


                                                                     /s/Douglas P. Dawson
                                                                     COUNSEL FOR DEFENDANT,
                                                                     CLARKSVILLE ROOSTERS, LLC




  7383.006789C:\NRPortbl\Golden_and_Walters\BEVERLY\1307994_1.docx




                                                                       3

                                                                                                 EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 PageFiled:
                                                            14 of9/4/2020
                                                                  19 PageID   #: PM
                                                                           1:25  18
                                                           Clerk
                                                           Clark County, Indiana

                   IN THE CLARK COUNTY CIRCUIT COURT 2
                                 INDIANA
                                         )
  DAVID ARNDT and ANGELA ARNDT           )
                                         ) CAUSE NO. 10C02-2008-CT-000112
       PLAINTIFFS,                       ) Electronically Filed
                                         )
  VS.                                    )
                                         )
  CLARKSVILLE ROOSTERS LLC               )
                                         )
       DEFENDANT                         )


                                      NOTICE OF SERVICE

         Comes the Defendant, Clarksville Roosters, LLC, by counsel, and hereby certifies that the

  Defendant has, pursuant to Rules 33, 34, and 36 of the Indiana Rules of Trial Procedure, served its

  First Set of Interrogatories, Requests for Admissions, and Request for Production of Documents

  upon the Plaintiff, David Arndt, on this the 4th day of September, 2020.


                                               Respectfully submitted,

                                               WALTERS RICHARDSON, PLLC


                                               /s/Douglas P. Dawson
                                               Douglas P. Dawson (Bar #: 29645-22)
                                               920 Lily Creek Road, Suite 102
                                               Louisville, Kentucky 40243
                                               Telephone:     (502) 785-9090
                                               Facsimile:     (502) 742-0326
                                               Email:         Doug@WaltersRichardson.com
                                               COUNSEL FOR DEFENDANT,
                                               CLARKSVILLE ROOSTERS, LLC




                                                                                     EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 15 of 19 PageID #: 19




                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on this the 4th day of

  September, 2020 via the Indiana E-Filing System:

   Rodney A. Tucker
   Law Offices of Rodney Tucker
   10142 Brooks School Road, Suite 215
   Fishers, IN 46037
   rodtuckerlaw@gmail.com
   Counsel for Plaintiff




                                                                     /s/Douglas P. Dawson
                                                                     COUNSEL FOR DEFENDANT,
                                                                     CLARKSVILLE ROOSTERS, LLC




  7383.006789C:\NRPortbl\Golden_and_Walters\BEVERLY\1323737_1.docx




                                                                       2

                                                                                                 EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 16 of 19 PageID #: 20
                                                                 Filed: 9/4/2020 1:25 PM
                                                                 Clerk
                                                                 Clark County, Indiana

                   IN THE CLARK COUNTY CIRCUIT COURT 2
                                 INDIANA
                                         )
  DAVID ARNDT and ANGELA ARNDT           )
                                         ) CAUSE NO. 10C02-2008-CT-000112
       PLAINTIFFS,                       ) Electronically Filed
                                         )
  VS.                                    )
                                         )
  CLARKSVILLE ROOSTERS LLC               )
                                         )
       DEFENDANT                         )


                                      NOTICE OF SERVICE

         Comes the Defendant, Clarksville Roosters, LLC, by counsel, and hereby certifies that the

  Defendant has, pursuant to Rules 33, 34, and 36 of the Indiana Rules of Trial Procedure, served its

  First Set of Interrogatories, Requests for Admissions, and Request for Production of Documents

  upon the Plaintiff, Angela Arndt, on this the 4th day of September, 2020.


                                               Respectfully submitted,

                                               WALTERS RICHARDSON, PLLC


                                               /s/Douglas P. Dawson
                                               Douglas P. Dawson (Bar #: 29645-22)
                                               920 Lily Creek Road, Suite 102
                                               Louisville, Kentucky 40243
                                               Telephone:     (502) 785-9090
                                               Facsimile:     (502) 742-0326
                                               Email:         Doug@WaltersRichardson.com
                                               COUNSEL FOR DEFENDANT,
                                               CLARKSVILLE ROOSTERS, LLC




                                                                                     EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 17 of 19 PageID #: 21




                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on this the 4th day of

  September, 2020 via the Indiana E-Filing System:

   Rodney A. Tucker
   Law Offices of Rodney Tucker
   10142 Brooks School Road, Suite 215
   Fishers, IN 46037
   rodtuckerlaw@gmail.com
   Counsel for Plaintiff




                                                                     /s/Douglas P. Dawson
                                                                     COUNSEL FOR DEFENDANT,
                                                                     CLARKSVILLE ROOSTERS, LLC




  7383.006789C:\NRPortbl\Golden_and_Walters\BEVERLY\1323739_1.docx




                                                                       2

                                                                                                 EXHIBIT 1
                                                                          Filed:
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 18 of 19 PageID   #:11/5/2020
                                                                                 22       3:34 PM
                                                                                                                    Clerk
                                                                                                    Clark County, Indiana




                   IN THE CLARK COUNTY CIRCUIT COURT 2
                                 INDIANA
                                         )
  DAVID ARNDT and ANGELA ARNDT           )
                                         ) CAUSE NO. 10C02-2008-CT-000112
       PLAINTIFFS,                       ) Electronically Filed
                                         )
  VS.                                    )
                                         )
  CLARKSVILLE ROOSTERS LLC               )
                                         )
       DEFENDANT                         )

                       NOTICE OF FILING OF NOTICE OF REMOVAL


         Please take notice that, pursuant to 28 U.S.C. § 1446(d), Defendant, Clarksville Roosters,

  LLC, has on this 5th day of November 2020 removed this action by filing a Notice of Removal in

  the United States District Court for the Southern District of Indiana, New Albany Division,

  together with a complete copy of all process, pleadings, and orders served upon this Defendant in

  the state court action as of the date of the filing of the removal. A complete, true, and correct copy

  of such Notice of Removal, without exhibits, is attached hereto as Exhibit A.

                                                 Respectfully submitted,

                                                 WALTERS RICHARDSON, PLLC


                                                 /s/Douglas P. Dawson
                                                 Douglas P. Dawson (Bar #: 29645-22)
                                                 920 Lily Creek Road, Suite 102
                                                 Louisville, Kentucky 40243
                                                 Telephone:     (502) 785-9090
                                                 Facsimile:     (502) 742-0326
                                                 Email:         Doug@WaltersRichardson.com
                                                 COUNSEL FOR DEFENDANT,
                                                 CLARKSVILLE ROOSTERS, LLC




                                                                                       EXHIBIT 1
Case 4:20-cv-00227-SEB-DML Document 1-1 Filed 11/05/20 Page 19 of 19 PageID #: 23




                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on this the 5th day of

  November, 2020 via the Indiana E-Filing System:

   Rodney A. Tucker
   Law Offices of Rodney Tucker
   10142 Brooks School Road, Suite 215
   Fishers, IN 46037
   rodtuckerlaw@gmail.com
   Counsel for Plaintiff


                                                                     /s/Douglas P. Dawson
                                                                     COUNSEL FOR DEFENDANT,
                                                                     CLARKSVILLE ROOSTERS, LLC




  7383.006789C:\NRPortbl\Golden_and_Walters\BEVERLY\1362008_1.docx




                                                                       2

                                                                                                 EXHIBIT 1
